Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Canetic Resources Trust advanced notice of second quarter 2007 earnings announcement CALGARY, July 9 /CNW/ - (CNE.UN - TSX; CNE - NYSE)- Canetic Resources Trust, one of the largest oil and gas royalty trusts in Canada, wishes to inform investors and media that it plans to report its second quarter 2007 operating and financial results after the close of markets on Thursday, August 9, 2007. Canetic is one of Canada's largest oil and gas royalty trusts. Canetic trust units and debentures are listed on the Toronto Stock Exchange under the symbols CNE.UN, CNE.DB.A, CNE.DB.B, CNE.DB.C, CNE.DB.D, and CNE.DB.E and the trust units are listed on the New York Stock Exchange under the symbol CNE.
